DETAILED ACTION
Status of the Claims
1.	Claims 1 and 38-73 are pending.
Status of the Claim Objections
2.	Objection of claims 38, 56-59 and 62 is being withdrawn in view of applicant’s amendment.
Status of the Rejections
	Rejection of Claims 38, 50, 53, 54, 61, 62 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 38-49, 52, 53-59, 61, 62, 64, 65, 66 and  68-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spilker et al. (Journal of Electroanalytical Chemistry, 2008, 612, 121-130).
Claim 1, Spilker et al. teach an electrochemical sensor for sensing hydrogen sulfide in aqueous solution (reads on an associated volume (see Fig 7a and abstract), the sensor comprising:

	a lower glass carrier (reads on second solid element) joined to upper glass carrier (see Fig 7a and section 3.1);
	a chamber/channel is placed between the two glass carriers (see Fig 7a and section 3.1);
-a cathode (reads on working electrode) in the reaction region;
	- a counter electrode  (reads on reference electrode) (see Fig 7a and section 3.1);
	wherein cell aperture (reads on analyte permeable opening) connect the reaction region with the aqueous solution (see Fig 7a and page 123, section 2, col. 1 and 3.1)); the electrochemical sensor comprising:
	-an analyte permeable membrane is located in the cell aperture, wherein the membrane is not permeable to ions (see Fig 7a and sections 3.1 and page 123, section 2, col. 1);
		the cell aperture is placed at between the upper and lower glass barrier (see Figs 7 and 5d).

Claim 38, the distance between working electrode to the cell aperture through analyte membrane to a point on opposite side of analyte membrane is less than 100 microns (Page 124, col. 2, ll. 1-5; distance between cathode and cell aperture is 10 microns and thickness of membrane is 10 microns, so shortest distance is about 20 microns between 

Claim 39, the length i.e. distance of membrane to the electrode is 10 microns (page 124, col. 2, ll. 1-5). 10 microns is less than 300 micrometers as claimed.

Claims 40 and 41, the chamber is comprised of electrolyte solution comprising ions and carbonate ions are dissolved in water thus forming dissolved ionic compounds (section 3.4 and Fig 7).

Claim 42, the membrane separates electrolyte on either side of the cell aperture (see page 123, section 2, col. 1).

Claim 43, the membrane is comprised of silicone (reads on hydrophobic barrier) (see section 3.1).

Claim 44, the membrane comprised of silicone is passive (see section 3.1), since it does not react with the hydrogen sulfide.

Claim 45, the leads from the electrodes are placed on the lower glass wafer at an interface where the lower and upper glass wafer are joined (see Fig 6a). 

Claims 46 and 47, Spilker et al. teach the sensor has micro-dimensioned parameters, thus sensor is microsensor and also teach sensor produces electric current as a function of sulfide concentration (see Fig 9), and thus the sensor is a Clark-type sensor. 

Claim 48, Spilker et al. teach the cell aperture allows for spherical diffusion (page 123, section 2, col. 1), thus it is apparent the wall of the aperture are curved and reads analyte permeable opening i.e. cell aperture having non-rectilinear shape.

Claim 49 limitation does not further add any structure to the electrochemical sensor. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Claim 52, Spilker et al. teach a reaction region i.e. region above the cathode (see Fig 7a and section 3.1), and 
a reservoir region connected with reaction region (area comprised of electrolyte reads on reservoir region that is in connection with region above cathode, (see Fig 7a and section 2);
	- a guard electrode configured to reduce some reactant in the reservoir region, wherein the guard electrode has thickness in nm (reads on thin film) (Fig 7a and page 124, second column, paragraph 2 and section 3.1).

Claim 53, a distance from center of in the cross-sectional plane to point of wall of upper glass carrier forming the cell aperture is at least 3 microns (half of 6 microns dimension of sensor opening, section 3.1) which is less than 25 microns. 
Claim 54, according to Fig 6a, the sensor is comprises plurality of analyte permeable openings. 

Claim 55 and 64, the lower and upper glass wafer are joined in plane with adhesive (see section 3.1).

Claim 56, a plane is parallel with and tangential with the boundary wall of the space above the cathode (reaction region) and the cell aperture, since both the elements are in same plane (see Fig 6a).

Claim 57, the cathode of nanometer thickness is thin film (section 3.1).

Claims 58 and 59 limitations does not further add any structure to the electrochemical sensor. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)).

Claim 61, the area of cell aperture is (0.006 mm x 1 mm) = 0.006 mm2 (see section 3.1) which is less than 0.25 mm2.

Claim 62,  ratio of cross-section area of cell aperture (0.006 mm2) and total cross-sectional area of channel from working electrode to counter electrode is (distance between electrode is 4 microns and length of guard electrode is 1000 microns is 0.8 mm x 0.004 mm =0.032 mm2) (see section 3.1 and 4.2) which is less than 1. 

Claim 65, Spilker et al. teach the membrane is made up of silicone (section 3.1) which is a polymer made up of siloxane. 

Claim 66, the membrane separates electrolyte on either side of cell aperture (page 123, section 2, col. 1).

Claim 68, the distance between working electrode to the cell aperture through analyte membrane to a point on opposite side of analyte membrane is less than 100 microns (Page 124, col. 2, ll. 1-5; distance between cathode and cell aperture is 10 microns and thickness of membrane is 10 microns, so shortest distance is about 20 microns between cathode to cell aperture and through analyte membrane to point opposite side of analyte membrane) which is less than 300 microns.

Claims 69 and 70, Spilker et al. teach sensing hydrogen sulfide (reads on analyte) in an aqueous solution comprises contacting the sensor of claim 1 with hydrogen sulfide provided in a volume of liquid and sensing said hydrogen sulfide (section 3.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 51, 60 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilker et al. (Journal of Electroanalytical Chemistry, 2008, 612, 121-130).
Claim 51, Spilker et al. teach the lower and upper glass wafers are joined in plane with adhesive (see section 3.1). Spilker et al. do not explicitly teach the thickness of the upper and lower glass carriers. However, a thickness of each of the lower and upper glass carrier along any line orthogonal to the plane and intersecting the chamber would be either smaller or larger, as being the only options, than a length of the cell aperture (1mm) along a path from the analyte solution to the chamber (see section 3.1 and Fig 6a). 

Claim 60, Spilker et al. teach the total area covered by anodes and cathodes (eight electrodes) is 0.8 square millimeter (section 3.1), thus an area covered by a cathode would be 0.1 square millimeter. Spilker do not teach area of the working electrode is equal to or less than 2500 square micrometer. However, Spilker et al. teach electrode length, width and distances could be produced with reproducibility of 10 microns with an equipment (section 3.1). Thus, discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II. B).

Claim 67, Spilker et al. do not explicitly teach angle between boundary wall of the analyte permeable opening and abutting wall of the chamber is more than 285 degrees. However, it is examiner’s position that configuration of Spilker et al. cell aperture and chamber is same as that of applicant’s configuration and thus the angle between the analyte opening and chamber would be more than 285 degrees.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilker et al. as applied to claim 1 above, and further in view of  Komatsu et al. (US 20060091010).
	Claim 63, Spilker et al. teach the second solid element is made up of glass (see section 3.1) but do not teach it is comprised of borosilicate. However, Komatsu et al. teach glass is usually made up of borosilicate glass, soda glass or lithium based glass and borosilicate is preferred [0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Komatsu et al. teaching to use borosilicate glass as the glass material in Spilker et al. electrochemical sensor because it known and preferred material used for glass. 

Claims 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilker et al. as applied to claim 1 above, and further in view of Appleby (US 4,859,292) and Nakazawa (JP 2006284400).
	Claims 71-73, Spilker et al. do not teach the sulfide is provided in a volume of sewer pipe or natural gas/biogas produced in a desulfurization process. However, Appleby teach the hydrogen sulfide is derived from desulfurization process as natural gas (col. 1, ll. 13-27). Similarly, Nakazawa teach hydrogen sulfide is produced in sewer pipe (see abstract). Therefore, one of ordinary skill in the art before the effective filing date of the invention in view of Appleby or Nakazawa teachings to either use natural gas or sewer pipe as the source of hydrogen sulfide gas to be used in Spilker et al. electrochemical sensor because it would have yield same results of sulfide detection with reasonable expectation. 
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of remarks that cited prior, Spilker teach membrane is disposed in front of an end opening between the upper and lower glass carrier elements and therefore Spilker fails to disclose wherein the one or more analyte permeable openings are placed at least partially between the first and second solid elements as recited in claim 1. 
	In response, as cited above in the rejection above, Spilker’s end opening or cell aperture or sensor opening reads on one or more analyte permeable opening as recited in the claim (see Fig 7a and 5d) and the sensor opening is disposed between upper and lower carrier plates.  Applicant interpretation of Spilker’s membrane being one or more analyte permeable opening is incorrect. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795